Citation Nr: 1608510	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  13-02 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to depressive disorder.

2.  Entitlement to an initial compensable evaluation for tinea cruris.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel




INTRODUCTION

The Veteran had active service from February 1978 to March 1983.

This matter comes before the Board of Veterans' Appeals (Board) from November 2012 and July 2013 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in February 2014, at which time the Board remanded it for additional development.  The requested development has been completed on the issue of an increased evaluation for tinea cruris, and the claim is properly before the Board for appellate consideration.  Additional development is needed on the issue of service connection for erectile dysfunction before the claim can be decided on the merits.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for erectile dysfunction, to include as secondary to depressive disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's tinea cruris is characterized by less than five percent of the entire body and zero percent of exposed areas being affected and use of topical therapy.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for tinea cruris have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7813 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

The claim for an increased rating for tinea cruris arises from disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With respect to the duty to assist in this case, the Veteran's service treatment records and VA treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations in October 2012 and October 2015 in conjunction with his claim.  The examiners provided sufficient findings from which to evaluate the disability consistent with the Rating Schedule.  

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issue addressed in this decision, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of this issue.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.

II.  Increased Evaluation

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2015).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (2014).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2015).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2015).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 7813 provides ratings for dermatophytosis (or ringworm) in various locations on the body, including the body (tinea corporis), the head (tinea capitis), the feet (tinea pedis), the beard (tinea barbae), the nails (tinea unguium), and the inguinal area, also known as jock itch (tinea cruris).  Dermatophytosis is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118. 

Diagnostic Code 7806 provides that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period, is rated noncompensably (0 percent) disabling.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118. 

The Veteran had a VA examination in October 2012 at which he complained of itching in the groin and was diagnosed with tinea cruris.  The examiner noted that there was not any scarring or disfigurement of the head, face or neck.  The Veteran did not have any benign or malignant skin neoplasms or systemic manifestations due to skin diseases.  He had been treated with topical medication for tinea cruris on a constant or near-constant basis over the past 12 months.  There had not been any use of systemic therapy such as corticosteroids or other immunosuppressive drugs or other treatment in the past 12 months.  On examination less than five percent of total body area and no exposed areas were affected.  No active tinea cruris lesions were noted.  There was hyperpigmentation of the groin bilaterally and depigmentation of the scrotum.

VA treatment records show that the Veteran began taking Protopic for scrotal pruritus in January 2013.  Subsequent treatment records contain a diagnosis of pruritus scroti for which he was to continue taking Protopic 0.1% twice daily and Sarna.  

The Veteran underwent another VA examination in October 2015.  The examiner noted that there was not any scarring or disfigurement of the head, face or neck.  The Veteran did not have any benign or malignant skin neoplasms or systemic manifestations due to skin diseases.  Treatment continued to consist of topical medication on a constant or near-constant basis over the past 12 months.  On examination less than five percent of total body area and no exposed areas were affected.  The examiner noted that less than one percent of total body area was affected and that the scrotum was the only affected area.  There was no evidence of active tinea infection, but there was hypopigmentation of the scrotal sac and thickening of the scrotal sac tissue due to chronic itching.  There were not any other pertinent physical findings, complications, conditions, signs, and/or symptoms related to tinea cruris.

The Board finds that the Veteran is not entitled to a compensable evaluation for tinea cruris because the record does not show that at least five percent of the entire body or exposed areas were affected.  In addition, the Veteran has not used intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for at least six weeks during a 12 month period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Initially, the level of severity and symptomatology of a veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  The Board finds that the severity and symptomatology of the tinea cruris is contemplated by the assigned rating.  Moreover, there is no showing that it has caused marked interference with employment or frequent periods of hospitalization.  

Also, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  The Veteran is also service-connected for depressive disorder and tinnitus.  However, there are no disabilities that have not been attributed to a specific service-connected condition, and no indication the ratings assigned do not represent the disability experienced.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, however, the record does not reflect that the Veteran is unemployable due to his service-connected service disabilities.  The Board also notes that entitlement to a TDIU was denied in the February 2014 Board decision and in a February 2016 rating decision.


ORDER

An initial compensable evaluation for tinea cruris is denied.


REMAND

In October 2015 the Veteran had a VA examination for erectile dysfunction.  The examiner opined that it was less likely than not that erectile dysfunction was proximately due to or the result of the service-connected depressive disorder, including the medications that he took for it.  The examiner noted that the Veteran had multiple other risk factors and that he reported erectile dysfunction around 2003 and started medication for depression in 2009.  The examiner did not provide an opinion as to whether erectile dysfunction was aggravated by the service-connected disability.  In El-Amin v. Shinseki, 26 Vet. App. 136 (2013), a decision issued by the United States Court of Appeals for Veterans Claims (Court), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  Here, because there is no medical opinion addressing the secondary aspect of this issue based on aggravation, the Board finds that soliciting such an opinion is necessary to adjudicate this appeal. 

VA treatment records to February 2016 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from February 2016 to the present before the remaining issue is decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA treatment records from February 2016 to the present.

2.  Thereafter, obtain an addendum to the October 2015 VA examination opinion.  The Veteran's claims folder should be provided to the reviewer prior to completion of the opinion.  

The examiner should provide an opinion as to whether it is at least as likely as not that erectile dysfunction was aggravated by the service-connected depressive disorder, including the medication taken depressive disorder.  Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.    

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.

3.  Then readjudicate the appeal.  If the benefit sought on appeal is not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


